IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                         No. 97-40764 c/w 97-41251
                              Summary Calendar



                         UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                  versus

                           RICHARD W. MELANCON,

                                             Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
              USDC No.1:96-CR-130-1 and 1:96-CR-131-1
                        - - - - - - - - - -
                           April 16, 1998
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:1

     Richard W. Melancon appeals his sentences after pleading

guilty to two separate indictments charging him with counterfeiting

federal reserve notes and possession with intent to distribute

cocaine and/or cocaine base.        He argues that the district court

erred in denying his objection to the two-level increase in his

offense level for obstruction of justice and in denying a three-

level    decrease   in     his   offense   level     for   acceptance   of

responsibility.     We have reviewed the record and the district

court's rulings and find no clear error in the district court’s


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
findings.   United States v. Storm, 36 F.3d 1289, 1295 (5th Cir.

1994); United States v. Spires, 79 F.3d 464, 467 (5th Cir. 1996).

Accordingly, we AFFIRM.